Opinion issued December
8, 2011.
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-00669-CV
____________
 




NATHANIEL JONES, III, Appellant
 
V.
 
DANIEL PEREZ, JR., Appellee
 
 
On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 2010-41176
 
 

MEMORANDUM OPINION




This is
an attempted appeal from an order sustaining a contest to appellant’s affidavit
of indigence for trial court costs and ordering that appellant pay the costs of
his suit in the trial court.  
Generally,
appeals may be taken only from final judgments.  Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be appealed only if
authorized by statute.  Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001). 
The trial
court’s order sustaining the district clerk’s contest to appellant’s affidavit
of indigence is an interlocutory order.  Appellant cites no authority, and we have
found none, providing for an interlocutory appeal to be taken from this order.  See
generally Tex. Civ. Prac. & Rem.
Code Ann. § 51.014(a) (West
2008); see, e.g., Minnfee v. Lexington,
No. 04-09-00770-CV, 2010 WL 381367, at *1 (Tex. App.—San Antonio Feb. 3, 2010,
no pet.) (mem. op.) (dismissing appeal of order on motion to rule for costs); Aguilar v. Texas La Fiesta Auto Sales LLC,
No. 01-08-00653-CV, 2009 WL 1562838, at *1 (Tex. App.—Houston [1st Dist.] June
4, 2009, no pet.) (mem. op.) (dismissing appeal of order sustaining contest to
affidavit of indigence for trial court costs). 
On September
8, 2011, the Court notified the parties of its intent to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating this
court’s jurisdiction on or before September 19, 2011.  See Tex. R. App. P. 42.3(a). Appellant has
not filed an adequate response. 
Accordingly,
we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),
43.2(f).  We dismiss any other pending motions as moot.  
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Bland
and Huddle.